Citation Nr: 0026866	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 19, 1998, 
for grants of service connection for bilateral hearing loss 
and for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 1999.  A statement of the case was issued 
in May 1999, and a substantive appeal was received that same 
month.  It appears from the substantive appeal that the 
veteran initially checked the appropriate box to request a 
Board hearing at the RO, but later crossed out that box.  The 
Board also notes that the veteran's representative indicated 
in an August 1999 statement that the veteran had not 
requested a hearing and that the case was ready for appellate 
review.  The Board therefore finds that there is no pending 
hearing request. 

Although not clear, it appears that certain VA medical 
treatment records may have been associated with the claims 
file subsequent to the May 1999 statement of the case.  
However, these records only document recent treatment for 
hearing loss and are therefore not pertinent to the earlier 
effective date issue on appeal.  Accordingly, referral of 
this evidence to the RO for preliminary review is not 
required.  See 38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in December 1945. 

2.  The veteran's only claim of entitlement to service 
connection for hearing loss and tinnitus was received by VA 
on August 19, 1998. 

3.  By rating decision in March 1999, the RO granted 
entitlement to service connection for bilateral hearing loss 
and for tinnitus, effective August 19, 1998.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 198, 1998, for grants of service connection for 
bilateral hearing loss and for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, the effective date of an award based on an 
original claim of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
An exception is provided in the situation where an 
application for compensation is received within one year of 
discharge or release from service, in which case the 
effective date shall be the day following the date of 
discharge or release.  38 U.S.C.A. § 5110(b). 

In the present case, the veteran had active military service 
from May 1943 to December 1945.  The record does not show 
that any claim for compensation was received within one year 
of December 1945.  While a claim for compensation was 
received in December 1947, that claim only referred to right 
ear fungus and jungle rot.  There was no reference to hearing 
loss or tinnitus.  

In a Statement in Support of Claim (VA Form 21-4138) dated 
August 6, 1998, the veteran indicated that he wished to file 
a claim of service connection for hearing loss and tinnitus.  
This VA Form 21-4138 was date-stamped as received at the RO 
on August 19, 1998.  The veteran's claim based on hearing 
loss and tinnitus was eventually granted by the RO (on the 
basis of exposure to acoustic trauma during service) in the 
March 1999 rating decision from which the present appeal 
arises.  The RO assigned an effective date of August 19, 
1998. 

The matter of assignment of effective dates is governed by 
statute and pertinent regulations.  In the present case, the 
RO's assignment of an effective date of August 19, 1998, was 
correct and in full compliance with the provisions of 38 
U.S.C.A. § 5110.  The veteran in his notice of disagreement 
argues that the effective date should be in January 1948 when 
he filed his claim for his "ear condition."  However, the 
veteran's December 1947 claim for compensation was clearly 
limited to a right ear fungus.  There was no reference to any 
hearing loss or tinnitus.  The first and only communication 
from the veteran indicating an intent to claim VA 
compensation for hearing loss and tinnitus was received by VA 
on August 19, 1998.  Under the effective date provisions of 
38 U.S.C.A. § 5110, there is no basis for assignment of an 
effective date prior to August 19, 1998, the date of receipt 
of the claim.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

